department of the treasury internal_revenue_service washington d c date au sec_2001 contact person ererekeerererere ek d number krerekeeererrereer telephone number hrrrkirrerr re iraerr t eo b4 employer_identification_number legend the trust the association the foundation dear sir or madam this is in response to the trust’s letter dated date as amended date which requests a ruling that the termination of the trust and the transfer of excess_assets from the trust to the foundation will not result in the imposition of the excise_tax under sec_4976 of the internal_revenue_code the trust was established in to provide various health and welfare benefits to employees who are covered under a collective bargaining agreement between the association and a an affiliate of b in the trust received a determination_letter from the internal_revenue_service that it qualified as a tax- exempt voluntary employees’ beneficiary association veba within the meaning of sec_501 of the code section of the trust agreement as amended provides that in the event of termination and payment of benefits any remaining funds shall be paid over into the foundation in the foundation received a determination_letter from the internal_revenue_service that it was an exempt_organization as described in sec_501 of the code the purposes of the foundation include providing assistance in housing to people or organizations with special shelter needs and educational_assistance to individuals and organizations to further the objective of bettering the community participating employers contributed funds to the trust for each employee covered by the agreement which purchased group medical benefits for these employees due to recent changes in the collective bargaining agreements participating employers make contributions to plan c which provides health coverage to the employees who were formerly covered by the trust individuals are currently eligible for benefits under the trust and none will be eligible in the foreseeable future no participating employer contributions were made to the trust effective date no the association proposes to terminate the trust and contribute the surplus assets to the foundation these assets represent contributions by participating employers that exceed the amounts required to purchase health benefits for each eligible_employee of participating employers sec_501 of the code provides that a voluntary employee_benefit_plan veba that provides for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries shall be exempt from taxation sec_1_501_c_9_-1 of the income_tax regulations provides that to be described in sec_501 of the code an organization must be an employees’ organization sec_1_501_c_9_-4 of the regulations provides that no part of the net earings of any employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits sec_1_501_c_9_-4 of the regulations states that the distribution of assets remaining in a terminated veba after satisfaction of all liabilities to plan beneficiaries will not constitute prohibited inurement where they are used to purchase life_insurance or health benefits for the members or directly distributed to them so long as amounts are based on objective and reasonable standards and do not result in disproportionate payments to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees association cpl zo01lec sec_39 sec_4976 of the code provides that if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxabie year a tax is imposed on such employer equal to of such disqualified_benefit sec_4976 of the code states that that for the purposes of sec_4976 any portion of a welfare_benefit_fund that reverts to the benefit of the employer is a disqualified_benefit sec_501 of the code provides for the exemption from federal_income_tax of organizations that are operated exclusively for educational or charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states in part that an organization is not operated for one or more exempt purposes if its net_earnings may inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides in part that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his or her family shareholders of the organization or persons controlled directly or indirectly by such private interests the transfer of excess_assets from the trust to the foundation will ensure that none of its funds revert to the employers or any other private individual because no employers or any other private individuals will receive a distribution of funds from the trust the transfer of assets to the foundation will not be a disqualified_benefit as defined by sec_4976 c of the code accordingly we rule that based upon the information submitted the termination of the trust and the transfer of excess_assets from the trust to the foundation will not result in the imposition of the excise_tax under sec_4976 a of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have bearing on your tax status should be reported to the service we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about your exempt status you should keep it with your permanent records ‘ if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours serato v crock gerald v sack manager exempt_organizations technical group
